         Case 3:20-cv-01294-RS Document 52 Filed 01/21/21 Page 1 of 3



 1   ORRICK, HERRINGTON & SUTCLIFFE LLP             Craig J. Mariam (SBN: 225280)
     AMY K. VAN ZANT (SBN 197426)                   cmariam@grsm.com
 2   avanzant@orrick.com                            Anthony D. Phillips (SBN: 259688)
     JASON K. YU (SBN 274215)                       aphillips@grsm.com
 3   jasonyu@orrick.com                             Eunice J. Liao (SBN: 330655)
     TAMMY SU (SBN 329652)                          eliao@grsm.com
 4   tsu@orrick.com                                 GORDON REES SCULLY MANSUKHANI, LLP
     1000 Marsh Road                                275 Battery Street, Suite 2000
 5   Menlo Park, CA 94025-1015                      San Francisco, CA 94111
     Telephone: (650) 614 7400                      Telephone: (415) 986-5900
 6   Facsimile: (650) 614 7401                      Facsimile: (877) 306-0043

 7   Attorneys for Plaintiff                        Attorneys for Defendant
     TRADESHIFT, INC.                               BUYERQUEST, INC.
 8

 9
                                     UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11

12
     TRADESHIFT, INC., a Delaware corporation,       Case No. 3:20-cv-1294-RS
13
                        Plaintiff,                   STIPULATION AND ORDER TO
14                                                   MODIFY DISCOVERY
              v.                                     DEADLINES
15
     BUYERQUEST, INC., an Ohio corporation,
16
                        Defendant.
17

18

19

20

21

22

23

24

25

26

27

28                                                         STIPULATION AND [PROPOSED] ORDER
                                                             TO MODIFY DISCOVERY DEADLINES
                                                                        CASE NO. 3:20-CV-1294-RS
     4158-4545-2587
         Case 3:20-cv-01294-RS Document 52 Filed 01/21/21 Page 2 of 3



 1                      STIPULATION TO MODIFY DISCOVERY DEADLINES

 2            Tradeshift, Inc. (“Tradeshift”) and BuyerQuest, Inc. (“BuyerQuest”), by and through their
 3   respective counsel of record, hereby stipulate as follows:
 4            WHEREAS, the Court issued an Initial Case Management Order on June 2, 2020 (DE 36)
 5   identifying certain deadlines for fact discovery, expert reports, expert discovery, and dispositive
 6   motions;
 7            WHEREAS, the parties have engaged and continue to engage in good faith conferrals
 8   regarding discovery disputes;
 9            WHEREAS, the parties have submitted one discovery dispute to the Magistrate Judge for
10   resolution and expect to submit at least one additional issue to the Magistrate Judge for
11   resolution;
12            WHEREAS, the parties believe they will need additional time to resolve their discovery
13   disputes and complete depositions and, as a result, have stipulated to a proposed revised schedule
14   for completing discovery,
15            WHEREAS, the parties’ proposed revised schedule will not alter the trial date in this case;
16            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between
17   the parties, through their respective counsel of record and subject to the approval of the Court,
18   that the dates in the June 2, 2020 Initial Case Management Order shall be modified as follows:
19

20    Event                             Current Deadline                 New Deadline
      Fact Discovery Cutoff             February 19, 2021                March 22, 2021
21
      Opening Expert Reports            March 26, 2021                   April 26, 2021
22
      Rebuttal Expert Reports           April 23, 2021                   May 24, 2021
23    Expert Discovery Cutoff           May 28, 2021                     June 21, 2021
24    Dispositive Motion Hearing        August 5, 2021                   No Change
25    Pretrial Conference               October 20, 2021                 No Change
      Trial                             November 1, 2021                 No Change
26

27

28                                                                STIPULATION AND [PROPOSED] ORDER
                                                     -1-            TO MODIFY DISCOVERY DEADLINES
                                                                               CASE NO. 3:20-CV-1294-RS
     4158-4545-2587
         Case 3:20-cv-01294-RS Document 52 Filed 01/21/21 Page 3 of 3



 1   Dated: January 21, 2021                           By:    /s/ Amy K. Van Zant
                                                              AMY K. VAN ZANT
 2                                                            Attorneys for Plaintiff
                                                              TRADESHIFT, INC.
 3

 4   Dated: January 21, 2021                           By:    /s/ Anthony Phillips
                                                              ANTHONY PHILLIPS
 5                                                            Attorneys for Defendant
                                                              BUYERQUEST, INC.
 6

 7                                              ATTESTATION
 8            I attest that, under Civil Local Rule (5-1)(i)(3), I have obtained concurrence in the filing of
 9   this document from all Signatories.
10                                                                      /s/ Amy K. Van Zant
                                                                         Amy K. Van Zant
11

12

13   IT IS SO ORDERED

14
      Dated: January 21, 2021
15

16
                                                          RICHARD SEEBORG
17                                                        United States District Judge

18

19

20

21

22

23

24

25

26

27

28                                                                  STIPULATION AND [PROPOSED] ORDER
                                                       -2-            TO MODIFY DISCOVERY DEADLINES
                                                                                 CASE NO. 3:20-CV-1294-RS
     4158-4545-2587
